Citation Nr: 1503779	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  12-30 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for service-connected lumbar strain with degenerative disc changes from L3-L5.  

2.  Entitlement to a disability evaluation in excess of 10 percent for arthritis of the left knee, from March 23, 2011 to April 10, 2012, and in excess of 20 percent for limitation of extension of the left knee with arthritis, from April 11, 2012 to the present.  

3.  Entitlement to a disability evaluation in excess of 10 percent for a meniscal tear of the left knee.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services



ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from February 1976 to June 2002; he is a retired Army Warrant Officer.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  A subsequent rating action, dated in August 2013, increased the Veteran's left knee limitation of motion (extension) with arthritis to 20 percent, effective to April 12, 2012.  This has created a "staged rating" for that issue.  

The Veteran lives outside of the United States in the Federal Republic of Germany (Germany), and his appeal arises from the RO in Pittsburgh, Pennsylvania.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected low back and left knee pathologies are more severe than what is currently contemplated by the assigned evaluations.  He has been afforded two "fee basis" VA examinations, by German providers, to evaluate the severity of his knee and back conditions.  These examination reports were authored in July and November 2011, and the Veteran has contended that the reports do not adequately consider the current nature of his knee and low back problems.  Specifically, he has alleged that he has undergone surgical and medical interventions in the intervening years, and that his low back and knee symptoms have increased in severity.  

The Veteran has, in his substantive appeal to the Board, noted that he has had regular treatments for his low back at the Landstuhl Army Regional Medical Center, and that in September 2011, after being treated for progressive back pain with radiation into the lower extremities, he underwent an MRI.  While the Veteran did submit his own private copy of the MRI report, the record does not contain the primary care notes from Landstuhl, which he has alleged document the overall worsening condition of his low back.  These are federal records, and are deemed to be constructively part of the record.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Prior to adjudication of the claim, efforts must be made to secure them and associate them with the claims file.  It is also noted that the Veteran had some physical therapy consultations with the Wiesbaden Army Health Clinic, and while there is some evidence of record documenting this consultation, it is not readily apparent that all records have been so associated with the file.  Thus, efforts must be made to secure all relevant treatment records for the Veteran's knees and back, at Department of the Army healthcare facilities, from 2011 to the present.  Should no records be documented after exhaustive search, the record should be so annotated.  

It is further noted that the Veteran identified several private healthcare treatments as having occurred in 2012.  Specifically, he has provided evidence of physical therapy at a private German provider dating from April to June 2012, and has alleged having undergone back surgery at either a private or military facility in February 2012.  Records of this surgery are not in the claims file, and efforts should be made to secure them.  

Even if no additional private or government records can be obtained, it is noted that the Veteran has specifically alleged a continual worsening of his service-connected low back and knee disabilities since the last examination of record.  Specifically, he has alleged that the physician who conducted his examination for VA told him, subsequent to the examination, that his knee would need replacement, and as noted above, he has stated that he has, in fact, required surgery on his low back.  

The most recent VA examination reports are dated in 2011, and thus are approaching four years in age.  The date of an examination, in itself, is not necessarily a sufficient reason to remand.  However, as the Veteran has alleged that his condition is more severe (and, with respect to the back, that it has required additional surgical intervention), there is certainly an indication that the most recent examination reports do not adequately portray the severity of the service-connected disability picture.  As in claims for a higher rating it is paramount that the level of service-connected disablement be, as much is possible, accurately described, the claims will be remanded so that a new, comprehensive VA orthopedic examination, addressing the severity of the back and knee disabilities, can be afforded.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Hyder v. Derwinski, 1 Vet. App. 221 (1991).

In this regard, it is noted that the Veteran resides abroad in the Federal Republic of Germany.  It appears as if he receives regular treatment at federal Department of Defense facilities, and if possible, examination should be scheduled at one of these federal medical centers.  Such a determination should, however, be made by the Department of State or any other federal agency responsible for the scheduling of examinations for U.S. Veterans living abroad.  In any event, it would be most helpful if, should the need arise, that any returned examination reports offered in the German language be translated into the English language before being returned to the Board (so as to avoid delay in requesting a translation).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding Department of Defense treatment records for the Veteran, pertinent to his left knee and low back, from 2011 to the present.  Associate copies of this treatment with the claims file, and should no such copies be deemed available after an exhaustive search, so annotate the record.  

2.  Ask the Veteran to clarify as to if alleged back surgery was performed by United States military or private German providers.  Should it be determined that the February 2012 surgical intervention was done outside of a military context, ask that the Veteran identify the name, date, and address of his treatment with the private provider.  Utilizing the appropriate agency for developing claims of Veterans living abroad, and following the securing of the appropriate waivers, make attempts to obtain any outstanding private records relevant to the claims.  Should none be identified or returned, so annotate that fact in the claims file.  

3.  Regardless as to if any records are returned, schedule the Veteran for a VA examination, with an appropriate U.S. government or "fee basis" provider as determined by the agency responsible for developing the claims of a Veteran living abroad (U.S. Department of State, etc.), to determine the current severity of service-connected low back and left knee disablement.  Any surgical residuals or the need for joint replacement should be discussed, and range of motion findings and functional limitations should be specifically addressed.  Orthopedic and neurological manifestations should be described, and any necessary testing should be accomplished.  

With respect to the securing of records and the conducting of the examination, it is requested that, if possible, any German language documents obtained in concert with the Board's remand order be translated into the English language prior to returning the case to the Board.  This will allow for a more expeditious resolution of the appeal.  

All conclusions in the examination report should be supported by accompanying rationales.  

4.  Following the above-directed development, re-adjudicate the Veteran's claims.  Should the resolution be less than fully favorable, issue a respective supplemental statement of the case to the Veteran and his representative and return the case to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




